DETAILED ACTION
This office action is in response to the amendments to the claims filed on 18 October 2022.  Claims 1 – 18 and 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 16 – 19 and 20 are objected to because of the following informalities:
In Re Claim 7, the phrase “the pluralities” in the claim lacks antecedent basis because Claim 6 refers to “plurality” (third last line of the claim).  The phrase “the pluralities” would be clearer if replaced with the phrase --the plurality--.
In Re Claim 16, the phrase “the pluralities” in the second last line of the claim lacks antecedent basis because other parts of the claim refer to “plurality” (third last line of the claim).  The phrase “the pluralities” would be clearer if replaced with the phrase --the plurality--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurz (PG Pub US 20130068852 A1) as evidenced {MPEP 2112-IV} by Nagata (US Patent 4,487,553 A).

    PNG
    media_image1.png
    637
    1107
    media_image1.png
    Greyscale

Annotated Figure 2 of Wurz and Figure 4 of Nagata

    PNG
    media_image2.png
    623
    809
    media_image2.png
    Greyscale

Annotated excerpt of Figure 1 of Wurz turned 90 degrees
In Re Claim 13, Wurz discloses a nozzle ring (3; Figure 3 embodiment; paragraph [0040]) for an induction motor for a chiller assembly (the recitation “for an induction motor of a chiller assembly” is an intended use recitation that does not distinguish over the prior art; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim), the nozzle ring comprising: a ring-shaped member (6; paragraph [0041]; note also that paragraph [0040] states that the multiplicity of individual jets are arranged on a ring) defining a central axis (16; paragraph [0041]); a plurality of inlet passages (paragraph [0040] discloses a plurality of jets, each of which will have a tapered inlet passage similar to where 20 points to in Figure 2 – for evidence thereof see Nagata; Figure 4; conical inlet passage 23; Column 3, Line 26) configured to receive a supply of cooling fluid (the type of fluid used does not structurally distinguish over the prior art); and a plurality of outlet passages (paragraph [0040] discloses a plurality of jets each of which will have an outlet portion similar to where 17 points to in Figure 2 – for evidence thereof see Nagata; Figure 4; outlet passage 21; Column 3, Line 25) fluidly coupled to the plurality of inlet passages and configured to expel the supply of cooling fluid (paragraph [0048] and Figure 2 discloses that 17 is connected to 20), the plurality of outlet passages angled outwardly (as illustrated above) relative to the central axis (16).

    PNG
    media_image3.png
    447
    593
    media_image3.png
    Greyscale

Annotated Figure 3 of Wurz
In Re Claim 14, Wurz further discloses that the plurality of outlet passages (34; Figure 3) is distributed in a radial pattern (as shown in Figure 3) about an outer diameter portion (as illustrated above) of the ring-shaped member.

    PNG
    media_image4.png
    608
    588
    media_image4.png
    Greyscale

Annotated excerpt of Figure 2 of Wurz
In Re Claim 15, Wurz further discloses that a diameter of each inlet passage (17 as evidenced by element 23 of Nagata) of the plurality of inlet passages is larger than a diameter of each outlet passage (20 as evidenced by element 21 of Nagata) of the plurality of outlet passages as illustrated above.


Claims 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (US Patent 4,487,553 A).

    PNG
    media_image5.png
    540
    725
    media_image5.png
    Greyscale

Annotated Figure 4 of Nagata
In Re Claim 13, Nagata discloses a nozzle ring (17) for an induction motor of a chiller assembly (the recitation “for an induction motor if a chiller assembly” is an intended use recitation that does not distinguish over the prior art; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), the nozzle ring (17) comprising: 
a ring-shaped member (17, 18; the ring shape is depicted in Figure 2) defining a central axis; a plurality of inlet passages (23) configured to receive a supply of cooling fluid (the type of fluid used does not structurally distinguish over the prior art); and a plurality of outlet passages (21) fluidly coupled to the plurality of inlet passages (23) and configured to expel the supply of cooling fluid (the type of fluid used does not structurally distinguish over the prior art), the plurality of outlet passages (21) angled outwardly (as illustrated in the annotated figure above; the annotated dashed line is the central axis) relative to the central axis (best seen in Figure 4)(Column 3, Lines 14 – 49; Figures 2 – 5).

In Re Claim 14, Nagata further discloses that the plurality of outlet passages (21) is distributed in a radial pattern (as depicted in Figure 4, partially shown in Figure 3) about an outer diameter portion (of 18) of the ring-shaped member (17, 18)(Column 3, Lines 16 – 18).

In Re Claim 15, Nagata further discloses that a diameter of each inlet passage of the plurality of inlet passages (23) is larger than a diameter of each outlet passage of the plurality of outlet passages (21) at least at the opening end to the left of passage (23) as best seen in Figure 4 (Column 3, Lines 30 – 33).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 11, 12, 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heiden (PG Pub US 20150276282 A1) in view of Tilton (US Patent 7,397,154 B2).

In Re Claim 1, Heiden discloses a motor (170) for a chiller assembly (Figure 1), the motor comprising: 
a housing (220; Figure 3); a stator (224) having a cylindrical shape (well known) comprising a first end (228), a second end (230), an interior surface (adjacent to rotor 232), and an exterior surface (adjacent to housing 220), the cylindrical shape defining a central axis (shown as a central horizontal line in Figure 6); a rotor (222); a shaft (118) comprising a first end (to the left of Figure 6 adjacent to the second stage side 236) and a second end (to the right of Figure 6 adjacent to the second stage side 234), the rotor (232) and the shaft (118) configured to rotate within the interior surface of the stator (224) about the central axis (paragraphs [0040],[0041]; Figures 4, 6); 
a first bearing assembly (240) located proximate the first end of the shaft (118); a second bearing assembly (238) located proximate the second end of the shaft (118)(paragraph [0041]; Figure 6); 
and a first nozzle ring (390, 248) coupled to the first bearing assembly (240)(paragraph [0048]; Figures 22 – 27), 
and a second nozzle ring (290, 246) coupled to the second bearing assembly (238)(paragraph [0044]; Figures 14 – 16).
Although Heiden discloses a small possibility that refrigerant is present in the gap between the rotor and the stator, the nozzle rings of Heiden do not intentionally direct a cooling fluid between the interior surface of the stator and the rotor.  Further, Heiden does not explicitly disclose that the motor is an induction motor.
However, Tilton discloses an induction motor (Figure 11 embodiment only; Column 2, Lines 35 – 36) for a chiller assembly (this is an intended use recitation that does not structurally distinguish over the prior art – MPEP 2114-II), the induction motor comprising: 
a housing (where label 230 points to in Figure 11); a stator (234) having a cylindrical shape (well known) comprising a first end (to the left of the figure), a second end (to the right of the figure), an interior surface (adjacent to rotor 233), and an exterior surface (adjacent to the housing), the cylindrical shape defining a central axis (horizontal centerline of 231); a rotor (233); a shaft (231) comprising a first end (to the left of Figure 11) and a second end (to the right of Figure 11), the rotor (233) and the shaft (231) configured to rotate within the interior surface of the stator about the central axis (Column 6, Lines 54 – 63; Figure 11);
a first / second bearing assembly (232) located proximate the first / second end of the shaft (231)(Column 6, Lines 18 – 19; Figure 9); 
nozzles (258) configured to direct a cooling fluid to a gap (240) between the interior surface of the stator and the rotor (Column 6, Line 62 and Lines 24 – 26; Figure 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to also configure one or more of the nozzles of the first and second nozzle rings of Heiden such that they are configured to direct a cooling fluid between the interior surface of the stator and the rotor as taught by Tilton for the purpose of increasing the surface area that the coolant can come into contact with, thus enhancing the cooling effect and improving the performance of the motor cooling system (Column 5, Lines 14 – 17 of Tilton).  Furthermore, paragraph [0024] of applicant’s specification states that the cooling fluid can be any orientation to direct cooling fluid flow to a desired component of the motor, therefore the claimed limitation of directing cooling fluid flow between the stator and rotor appears to be a matter of obvious design choice, and it appears applicant’s invention would work equally well regardless of what component of the motor the cooling fluid was directed to.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select an induction motor as taught by Tilton as the motor of Heiden because it is a matter of choosing from a finite number of identified solutions for a motor type, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art.   This is a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale E).

In Re Claim 2, Heiden and Tilton discloses all the limitations of Claim 1, and Heiden further discloses that the housing (220) comprises a cooling fluid supply passage (256, 258; paragraphs [0042],[0043]; Figure 8) terminating in a first cooling fluid outlet (where 258 connects to 274; paragraph [0045] states that 274 is in fluid communication with 258) and a second cooling fluid outlet (where 258 connects to 374; paragraph [0049] states that 374 is in fluid communication with 258)(the other option for a cooling fluid supply passage is the “similar cross channel (not shown) extends across housing 220” in paragraph [0043] that distributes refrigerant to the bearings; this passage has a first cooling fluid outlet where it must fluidically connect to 404 and a second cooling fluid outlet where it must fluidically connect to 276).

In Re Claim 3, Heiden and Tilton discloses all the limitations of Claim 2, and Heiden further discloses that the housing (220) further comprises a cooling fluid inlet (203; paragraph [0038]; Figure 1) configured to fluidly couple the cooling fluid supply passage (256, 258) to a condenser assembly (120; paragraph [0038]; Figure 1), the condenser assembly (120) configured to supply the cooling fluid (refrigerant) to the induction motor (paragraphs [0038],[0041],[0042],[0043]).

In Re Claim 4, Heiden and Tilton discloses all the limitations of Claim 2, and Heiden further discloses that the first bearing assembly (240) and the second bearing assembly (238) each comprise a bearing housing with an additional cooling fluid supply passage (404; paragraph [0051]; Figure 26 wherein cooling fluid supply passage for the first bearing assembly 240 is disclosed)(276; paragraph [0045]; Figure 13 wherein cooling fluid supply passage for the second bearing assembly 238 is disclosed).

In Re Claim 5, Heiden and Tilton discloses all the limitations of Claim 4, and Heiden further discloses that the additional cooling fluid supply passage (404) of the bearing housing of the first bearing assembly (240) is fluidly coupled to the first cooling fluid outlet (of the other cross channel similar to 258 in paragraph [0045]) of the housing (220); and wherein the additional cooling fluid supply passage (276) of the bearing housing of the second bearing assembly (238) is fluidly coupled to the second cooling fluid outlet (of the other cross section channel similar to 258 in paragraph [0045]) of the housing (paragraphs [0045],[0049],[0051]).

In Re Claim 6, Heiden and Tilton discloses all the limitations of Claim 4, and Heiden further discloses that the first nozzle ring (390, 248) and the second nozzle ring (290, 246) each comprise a plurality of cooling fluid outlet passages (396; paragraph [0050]; in the first nozzle ring) (296; paragraph [0046]; in the second nozzle ring) distributed in a radial pattern about an outer diameter portion of the first nozzle ring and the second nozzle ring respectively (Figure 22 shows the pattern in the first nozzle ring; Figure 14 shows the pattern in the second nozzle ring).

In Re Claim 8, Heiden and Tilton discloses all the limitations of Claim 6, and Heiden further discloses that the plurality of cooling fluid outlet passages (396) of the first nozzle ring (390, 248) is fluidly coupled to the additional cooling fluid supply passage (404) of the bearing housing of the first bearing assembly (240) (since the source of cooling fluid is the same - 203); and wherein the plurality of cooling fluid outlet passages (296) of the second nozzle ring (290, 246) is fluidly coupled to the additional cooling fluid supply passage (276) of the bearing housing of the second bearing assembly (238) (since the source of cooling fluid is the same - 203).

In Re Claim 11, Heiden and Tilton discloses all the limitations of Claim 1, and Heiden further discloses that the cooling fluid is a refrigerant (paragraph [0005]) that is likely at low pressure because a pump is required to provide sufficient pressure (paragraph [0038]), it is discharged by the nozzles at 10 psi (paragraph [0052]) i.e. 69 kPa which is in the claimed range of operating pressure.

In Re Claim 12, Heiden and Tilton discloses all the limitations of Claim 11, and although the specific type of refrigerant is not disclosed, R1233zd is well known (MPEP 2144.03) as a suitable refrigerant.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select the well known R1233zd as the refrigerant of Heiden / Tilton because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).

In Re Claim 16, Heiden discloses a cooling system (200; paragraph [0038]) for a motor (170) to power a compressor (110) in a vapor compression system (100), the cooling system (200) comprising: 
a housing (220; Figure 3) comprising: a cavity configured to enclose the motor (222, 224; Figure 6)(paragraph [0040]), wherein the motor comprises a shaft (118) coupled to a rotor (222), the shaft (118) and the rotor (222) configured to rotate within a stator (224) (paragraph [0040]; Figure 6); 
and a first cooling fluid supply passage (256, 258; paragraphs [0042],[0043]; Figure 8) terminating in a first cooling fluid outlet (where 258 connects to 274; paragraph [0045] states that 274 is in fluid communication with 258) and a second cooling fluid outlet (where 258 connects to 374; paragraph [0049] states that 374 is in fluid communication with 258) (the other option for a cooling fluid supply passage is the “similar cross channel (not shown) extends across housing 220” in paragraph [0043] that distributes refrigerant to the bearings; this passage has a first cooling fluid outlet where it must fluidically connect to 404 and a second cooling fluid outlet where it must fluidically connect to 276); 
a first bearing assembly (240) and a second bearing assembly (238), wherein the first bearing assembly (240) comprises a first bearing housing with a second cooling fluid supply passage (404; paragraph [0051]; Figure 26 wherein cooling fluid supply passage for the first bearing assembly 240 is disclosed), and wherein the second bearing assembly (238) comprises a second bearing housing with a third cooling fluid supply passage (276; paragraph [0045]; Figure 13 wherein cooling fluid supply passage for the second bearing assembly 238 is disclosed); and a first nozzle ring (390, 248) and a second nozzle ring (290, 246), each nozzle ring of the first nozzle ring and the second nozzle ring comprising a plurality of outlet passages (396; paragraph [0050]; in the first nozzle ring) (296; paragraph [0046]; in the second nozzle ring) configured to expel the supply of cooling fluid (refrigerant) onto the motor (222, 224) as stated in paragraph [0041].
Although Heiden discloses a small possibility that refrigerant is present in the gap between the rotor and the stator, the plurality of passages of the nozzle rings of Heiden do not intentionally expel the supply of cooling fluid between the interior surface of the stator and the rotor.
However, Tilton discloses an induction motor (Figure 11 embodiment only; Column 2, Lines 35 – 36), wherein nozzles (258) are configured to direct a cooling fluid to a gap (240) between the interior surface of the stator and the rotor (Column 6, Line 62 and Lines 24 – 26; Figure 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to also configure one or more of the nozzles of the first and second nozzle rings of Heiden such that they are configured to expel the supply of cooling fluid between the interior surface of the stator and the rotor as taught by Tilton for the purpose of increasing the surface area that the coolant can come into contact with, thus enhancing the cooling effect and improving the performance of the motor cooling system (Column 5, Lines 14 – 17 of Tilton).  Furthermore, paragraph [0024] of applicant’s specification states that the cooling fluid can be any orientation to direct cooling fluid flow to a desired component of the motor, therefore the claimed limitation of directing cooling fluid flow between the stator and rotor appears to be a matter of obvious design choice, and it appears applicant’s invention would work equally well regardless of what component of the motor the cooling fluid was directed to.
 
In Re Claim 17, Heiden and Tilton disclose all the limitations of Claim 16, and Heiden further discloses that the first cooling fluid outlet (the outlet of the “similar cross channel (not shown) extends across housing 220” in paragraph [0043]) in the housing is fluidly coupled to the second cooling fluid supply passage (404) in the first bearing housing and the plurality of outlet passages (396) in the first nozzle ring (since the source of cooling fluid for both cross section channels 258 is the same – 203/256; paragraph [0043]); and wherein the second cooling fluid outlet (the other outlet of the “similar cross channel (not shown) extends across housing 220” in paragraph [0043]) in the housing is fluidly coupled to the third cooling fluid supply passage (276) in the second bearing housing and the plurality of outlet passages (296) in the second nozzle ring (since the source of cooling fluid for both cross section channels 258 is the same – 203/256; paragraph [0043]).

In Re Claim 18, Heiden and Tilton disclose all the limitations of Claim 16, and the stator (224) of Heiden is well known to have a cylindrical shape (see Figure 2 of Heiden which shows the cylindrical shape of the housing, one having ordinary skill in the art would appreciate that the cylindrical housing conforms to the cylindrical shape of the stator; note that there is a preponderance of evidence in the prior art that depicts the cylindrical shape of the stator).

In Re Claim 20, Heiden further discloses that the first cooling fluid supply passage (258; Figure 8) of the housing includes a cooling fluid inlet (203, 256; Figures 1, 8) configured to fluidly couple the first cooling fluid supply passage (258; Figure 8) to a condenser assembly (120; Figure 1), the condenser assembly (120; Figure 1) configured to direct the supply of cooling fluid to the cooling system (200)(paragraphs [0038],[0041],[0042],[0043]).


Claims 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heiden (PG Pub US 20150276282 A1) in view of Tilton (US Patent 7,397,154 B2) and further in view of Matsuda (PG Pub US 20130229072 A1).

In Re Claim 7, Heiden and Tilton discloses all the limitations of Claim 6, but Heiden does not disclose that the passages are angled relative to the central axis.
However, Matsuda discloses a plurality of cooling fluid outlet passages (45b; Figure 4) that are angled relative to the central axis (paragraph [0058] states that 45b is “obliquely formed”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the orientation of the plurality of cooling fluid outlet passages of Heiden / Tilton such that they are angled relative to the central axis as taught by Matsuda because it has been held that rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C).

In Re Claim 9, Heiden and Tilton discloses all the limitations of Claim 6, but Heiden does not disclose that the radial patterns are not identical.
However, Matsuda discloses that the number of nozzles (45b, Figure 3) in the second nozzle ring (45 to the right of Figure 3) are larger than the number of nozzles (45b, Figure 3) in the first nozzle ring (45 to the left of Figure 3) as stated in paragraph [0060].  The radial pattern of the first nozzle ring therefore must be different than the radial pattern of the second nozzle ring.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the radial patterns of the nozzle rings of Heiden / Tilton such that there are more nozzles in the second nozzle ring than there are in the first nozzle ring as taught by Matsuda for the purpose of cooling the coil more efficiently (paragraph [0060] of Matsuda).

In Re Claim 10, Heiden and Tilton discloses all the limitations of Claim 1, but Heiden does not disclose that the nozzle rings are located inboard of the stator.
However, Figure 3 of Matsuda depicts that the nozzle rings (45) are located inboard of the stator (21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the location of the nozzle rings of Heiden / Tilton such that they are located inboard of the stator as taught by Matsuda because it has been held that rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C).


Response to Arguments
Applicant has argued on Page 8 of Applicant’s response that “Accordingly, the fluid under high pressure within the space 48 is discharged inwardly in the radial direction of the conical portion 6 of the outer pipe 4 from the supply port 23 through the nozzle hole 21." Id. at col. 3, 11. 30-39 (emphasis added). However, Nagata does not appear to disclose that the nozzle hole 21 is angled outwardly relative to a central axis defined by the nozzle forming member 17”.

    PNG
    media_image5.png
    540
    725
    media_image5.png
    Greyscale

Annotated Figure 4 of Nagata
Examiner’s Response: The claim is not narrow enough to overcome the Nagata reference, and the annotated arrow above is being designated the outward direction.  Therefore the Nagata reference does disclose that the nozzle hole 21 is angled outwardly relative to a central axis defined by the nozzle forming member 17.  In other words, applicant does not dispute that the passages of Nagata are angled, and the claim does not establish whether the outward angle opens to an upstream or a downstream direction, so a broadest reasonable interpretation of the claim encompasses the structure taught by Nagata.

Applicant has argued on Page 9 of Applicant’s Response that “First, Applicant notes that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 U.S.P.Q. 349 (CCPA 1959); see M.P.E.P. §2143.01(IV)”
Examiner’s Response: Heiden does not eliminate any possibility of refrigerant being present in the air gap, it only minimizes the potential, the examiner therefore contends that a small amount of refrigerant is present in the gap.  The Tilton modification proposed by the examiner merely increases the amount of refrigerant in the air gap.  Merely changing the amount of refrigerant in the air gap would not change how the apparatus OPERATES and the principle of operation would still be the same.  Even without the Tilton modification, the apparatus would continue to OPERATE as disclosed with a small amount of refrigerant still being present in the air gap.

Applicant has argued on Page 10 of Applicant’s Response that “it is clear that a purpose of the design disclosed by Heiden is to avoid placement of refrigerant in an air gap between a rotor and a stator”
Examiner’s Response: Applicant has misquoted paragraph [0041] of Heiden which does not state that the purpose of the design is to AVOID placement of refrigerant and instead indicates that the low amount of refrigerant in the air gap is achieved by providing the refrigerant at a low velocity.  There is no structure in Heiden that would prevent the migration of refrigerant to the air gap.  Further, MPEP 2145, Section IV states: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Tilton clearly intentionally/deliberately places refrigerant in the air gap between the rotor and the stator and motivates such a practice in the machine of Heiden.

Applicant has argued on Page 10 of Applicant’s Response that “Further, it is clear that a purpose of the design disclosed by Heiden is to avoid placement of refrigerant in an air gap between a rotor and a stator in order to reduce "a risk of chemical or mechanical attack on the magnets and other components." Id. at paragraph 3. Thus, a hypothetical modification of Heiden to specifically direct a supply of cooling fluid between a stator and a rotor would squarely frustrate an intended purpose of Heiden. If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). Accordingly, Applicant respectfully submits that Heiden and Tilton cannot be relied upon to establish a proper prima facie case of obviousness”.
Examiner’s Response: MPEP 2141.02-VI states that a reference must be considered in its entirety, including disclosures that teach away from the claims.  ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006).  If there is DIRECT contact between the refrigerant and the magnets of Heiden, the disadvantage is a risk of erosion, but there is the advantage of increasing the surface area that the coolant can come into contact with, thus enhancing the cooling effect and improving the performance of the motor cooling system (Column 5, Lines 14 - 17 of Tilton).  The refrigerant “FC-87” disclosed by Tilton (in Column 5, Line 19) is a perfluorocarbon which is INERT and poses no risk of corrosion as evidenced by Suzuki (US 20110049976 A1) in paragraph [0031].  Therefore if the refrigerant “FC-87”of Tilton is used as the refrigerant in the apparatus of Heiden, then it obviates the risk of erosion and attack on the magnets.  The risk of erosion can also be mitigated in several other ways – for example by providing a protective can around the rotor as taught by the Kimberlin (US Patent 6,884,043 B2) which discloses a can (112; Figure 10) that protects the rotor (42)(Column 8, Lines 39 — 43).  The risk of erosion can alternatively be mitigated by providing a protective coating on the rotor as taught by Neiszer (PG Pub US 20140054985 A1) which provides a protective lacquer coating (126; Figure 3; paragraph [0047]) that protects the rotor from adverse affects of the cooling medium ([0003].[0004]).  The rotor (233) of the Tilton reference likely has such protection, because Tilton deliberately directs the cooling fluid between the stator and the rotor.  As demonstrated by Kimberlin and Neiszer, there is a preponderance of evidence that would support a conclusion of obviousness (Also see pertinent prior Art section of this office action).  In summary, even though the combination of Heiden and Tilton was found to be unsatisfactory under some specific situations (such as unprotected magnets), the fact remains that such combination is part of the state of the prior art.

Applicant has argued on Pages 10 – 11 of Applicant’s Response that “Second, Applicant notes that certain embodiments of the present disclosure relate to a housing including nozzle rings with outlet passages that expel a cooling fluid between a stator and rotor. See Application, paragraphs 21 and 22. For example, the nozzle rings may be positioned "to direct cooling fluid onto and between the rotor 206 and the interior surface 224 of the stator 204 where it vaporizes and contributes to cooling of the stator 204 and the rotor 206." Id. at paragraph 21.  .. .. In view of the clear benefits provided by the claimed features, as discussed in Applicant's specification, the recitations of amended independent claim 16 cannot be considered an obvious design choice, as alleged by the Examiner””
Examiner’s Response: Paragraph [0024] of Applicant’s specification states that although some embodiments “direct fluid to the desired portion of the motor (i.e., between the rotor 206 and the interior surface 224 of the stator 204), IN OTHER EMBODIMENTS, the cooling fluid outlets 308 may be any orientation to direct cooling fluid flow to a desired component of the motor” (such as the orientation disclosed by Heiden).  Both embodiments contribute to the cooling of the stator and rotor, therefore choosing one where the cooling fluid is directed between the stator and rotor (like the Tilton reference) or one where it is broadly directed elsewhere (like the Heiden reference) appears to be a matter of design choice because both choices accomplish the same result of contributing to the cooling of the stator and the rotor.



Pertinent Prior Art
Sabini (US Patent 6,254,361 B1) discloses a pump in Column 1 Lines 21 – 37 having a canned (i.e. protected) rotor / stator where cooling fluid is circulated through the motor to remove heat generated by the motor.  Neiszer (PG Pub US 20140054985 A1) which provides a protective lacquer coating (126; Figure 3; paragraph [0047]) that protects the rotor from adverse affects of the cooling medium ([0003].[0004]).  Perfluorocarbon refrigerant is INERT and poses no risk of corrosion as evidenced by Suzuki (US 20110049976 A1) in paragraph [0031].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746         

/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        21 November 2022